                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

MATTHEW HODGE, et al., individually            )
and on behalf of all others similarly          )
situated,                                      )
                                               )
Plaintiffs,                                    )
                                               )   Civil Action No. 5:19-CV-478-D
                     vs.                       )
                                               )   Jury Trial Demanded
NORTH CAROLINA DEPARTMENT                      )
OF PUBLIC SAFETY and DIVISION                  )   Judge James C. Dever, III
OF ADULT CORRECTION AND                        )
JUVENILE JUSTICE,                              )
                                               )
Defendants.                                    )



                                            ORDER

        Before the Court is the Stipulation and Motion for Conditional Certification and Judicial

Notice to Putative Collective Members ("Stipulation and Motion").              The Court having

considered the Stipulation and Motion, is of the opinion that the requested relief should be

Granted.

        IT IS, THEREFORE, ORDERED that:

        (1) Conditional certification of the following collective is granted pursuant to the Fair

Labor Standards Act ("FLSA")~ 29 U.S.C. § 216(b) and EDNC Local Rule 7.1.:

               All current and former hourly-paid Correctional Officers and
               Correctional Sergeants who work or worked for the North Carolina
               Department of Public Safety or Division of Adult Correction and
               Juvenile Justice (collectively "DPS"), at any correctional facility
               operated by- DPS from [three years before date of certification
               order] through the present.

         (2) The form of notice, including the Notice of Pending Lawsuit to Recover Unpaid

Overtime Wages ("Notice") and the Consent to Become a Party Plaintiff ("Consent") form,




           Case 5:19-cv-00478-D Document 37 Filed 09/08/20 Page 1 of 2
attached as Exhibits A and B to the Stipulation and Motion is approved;

       (3) Defendants are required to provide Plaintiffs' counsel with information from

Defendants' Integrated HR-Payroll System for putative collective action members within

fourteen (14) days of the date of this Order, including: : (i) first and last name and middle name

or initial where available, (ii) last four digits of their social security number, (iii) date of birth,

(iv) last known mailing address, and (v) all known email addresses (including personal and work

addresses) (the "Opt-In List"). The Opt-In List will include all individuals who meet the

Collective definition and will be transmitted to Plaintiffs' Counsel in a Microsoft Excel file;

       (4) Within fourteen (14) days of receiving the Opt-In List, Plaintiffs' counsel will send or

cause to be sent the Notice and Consent to each individual on the Opt-In List, other than those

who have already filed a Consent to Join Form with the court, via U.S. Mail and email.

Individuals may execute a Consent via electronic signature service "DocuSign." Plaintiffs will

incur the cost of issuing the Notice; and

       (5) The Parties' proposed timeline for notice is approved. The time-period for opting into

this action will be sixty (60) days from the date that Plaintiffs' counsel mails the Notice and

Consent. Each putative Collective member wishing to join the case must transmit electronically

(in the case of a Consent completed via DocuSign or returned by facsimile or email) or post-

mark (in the case of a Consent completed in hardcopy) their own executed Consent before the

expiration of the Notice Period.



        SO ORDERED, This           8     of September, 2020



                                                                  JAMES C. DEVER III
                                                                  United States District Judge




         Case 5:19-cv-00478-D Document 37 Filed 09/08/20 Page 2 of 2
